        Case 16-03175 Document 232 Filed in TXSB on 12/11/18 Page 1 of 7



                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                          ENTERED
                                                                                            12/18/2018
                                                §
 EVAN BRIAN CROCKER, MICHAEL                    §
 SHAHBAZI, and RAEGENA SEITZ-                   §       Chapter 7
 MOULDS, on behalf of themselves and all        §
 those similarly situated,                      §       Case No. 15-35586 (DRJ)
                                                §
                 Plaintiffs,                    §       Adv. Pro. No. 16-03175 (DRJ)
                                                §
  v.                                            §
                                                §
 NAVIENT SOLUTIONS, LLC, NAVIENT                §
 CREDIT FINANCE CORPORATION                     §
                                                §
                 Defendants.                    §
                                                §

               FOURTH AMENDED STIPULATED SCHEDULING ORDER

       This Fourth Amended Stipulated Scheduling Order is made and entered into, as of

December 7, 2018, by and among: (1) Evan Brian Crocker, Michael Shahbazi, and Raegena Seitz-

Moulds (collectively, “Plaintiffs”); (2) Navient Solutions, LLC (“NSL”); and (3) Navient Credit

Finance Corporation (“NCFC”; with NSL, “Defendants”).

       WHEREAS, on March 23, 2017, the Court held a hearing at which it requested that the

Plaintiffs and Defendants (collectively, the “Parties”) work together to come to an agreed

scheduling order;

       WHEREAS, on March 26, 2018, the Court entered a Third Amended Stipulated Scheduling

Order, Dkt. No. 212, as previously amended on December 4, 2017, Dkt. No. 177, September 28,

2017, Dkt. No. 152, and June 20, 2017, Dkt. No. 134, and as originally entered on May 15, 2017,

Dkt. No. 130 (collectively, the “Prior Schedule”), and the Parties have since engaged in written

and deposition class-certification discovery;
        Case 16-03175 Document 232 Filed in TXSB on 12/11/18 Page 2 of 7



       WHEREAS, on March 26, 2018, the Court entered an Order, Dkt. No. 211, denying

Defendants’ Motion for Summary Judgment, see Dkt. Nos. 162, 163;

       WHEREAS, on April, 6, 2018, the Court certified its Order under 28 U.S.C. § 158(a)(3),

(d)(2)(A)(i), (iii) and Federal Rule of Bankruptcy Procedure 8006(e) for direct, interlocutory

appeal to the U.S. Court of Appeals for the Fifth Circuit, Dkt. No. 220;

       WHEREAS, on April, 25, 2018, the Fifth Circuit accepted Defendants’ direct, interlocutory

appeal of the Court’s Order, No. 18–20254, Doc. 00514445049 (5th Cir. Apr. 25, 2018);

       WHEREAS Defendants’ direct, interlocutory appeal of the Court’s Order is fully briefed and

the Fifth Circuit has scheduled oral argument for the week of February 4, 2019;

       WHEREAS, under the Third Amended Stipulated Scheduling Order, Dkt. No. 212, the Court

stayed all unexpired deadlines (as of March 5, 2018) and, with certain exceptions, discovery in

this matter;

       WHEREAS the parties, in an effort to reduce the cost and burden of discovery and to promote

economy of resources (both theirs and the judiciary’s), have conferred and stipulate to the

following Fourth Amended Stipulated Schedule;

       THEREFORE, the Court hereby ORDERS the following Fourth Amended Stipulated

Schedule:

       1.      All unexpired deadlines (as of March 8, 2018) set forth in the Federal Rules of

Bankruptcy Procedure, this Court’s Local Rules, and any Court order, including the Third

Amended Stipulated Scheduling Order and the Prior Schedule, remain stayed, effective as of

March 8, 2018, pending further Court order, including, without limitation, the deadline to answer

or otherwise respond to the Third Amended Complaint, Dkt. No. 194.




                                                2
        Case 16-03175 Document 232 Filed in TXSB on 12/11/18 Page 3 of 7



       2.      Except as clarified in paragraphs 3 and 4 below, all discovery in this matter is stayed

pending further Court order.

       3.      The stay imposed by the Third Amended Stipulated Scheduling Order, as

reaffirmed in this Fourth Amended Stipulated Scheduling Order, shall not limit (a) Defendants’

right to issue written discovery on Raegena Seitz-Moulds; (b) Defendants’ right to depose

Plaintiffs on class-certification issues (which may be scheduled on mutually agreeable dates after

all Plaintiffs have completed their responses to Defendants’ written discovery); and (c) the Parties’

rights to seek relief from the Court in regard to (i) unresolved discovery issues previously identified

by the Plaintiffs in meet-and-confer discussions among the Parties or (ii) Defendants’ discovery

requests to and deposition of the Plaintiffs.

       4.      To the extent still applicable following the Fifth Circuit’s ruling on Defendants’

appeal of the Court’s Order denying their motion for summary judgment: (a) with respect to the

discovery permitted by paragraph 3 above, and unless otherwise agreed by the Parties in a further

stipulated order, Defendants will depose Plaintiffs on class-certification issues within 45 days after

the Fifth Circuit’s ruling becomes final and non-appealable; and (b) with respect to the requests

for production (as to class-certification issues) that Raegena Seitz-Moulds served on June 7, 2018,

and unless otherwise agreed by the Parties in a further stipulated order, Defendants will serve

responses and objection to such requests within 14 days after the Fifth Circuit’s becomes final and

non-appealable.

       5.      This Fourth Amended Stipulated Schedule may be modified by stipulation of the

Parties (provided the Parties confirm in advance the Court’s availability for any proposed

rescheduled hearing dates if necessary and applicable), or for good cause shown upon written

motion filed individually by any Party.


                                                  3
      Case 16-03175 Document 232 Filed in TXSB on 12/11/18 Page 4 of 7



SO ORDERED.

Dated:              , 2018
   Signed: December 11, 2018.
       Houston, Texas           THE HONORABLE DAVID R. JONES
                                CHIEF UNITED STATES BANKRUPTCY JUDGE
                                       ____________________________________
                                        DAVID R. JONES
                                        UNITED STATES BANKRUPTCY JUDGE




                                        4
       Case 16-03175 Document 232 Filed in TXSB on 12/11/18 Page 5 of 7



AGREED AS TO FORM AND SUBSTANCE
AND RESPECTFULLY SUBMITTED BY:

/s/ Jason W. Burge
Jason W. Burge (pro hac vice)
SBN (LA) 30420
FISHMAN HAYGOOD L.L.P.
201 St. Charles Avenue, 46th Floor
New Orleans, Louisiana 70170-4600
(504) 586-5252; (504) 586-5250 fax
jburge@fishmanhaygood.com

Kathryn J. Johnson (pro hac vice)
SBN (LA) 36513
FISHMAN HAYGOOD L.L.P.
201 St. Charles Avenue, 46th Floor
New Orleans, Louisiana 70170-4600
(504) 586-5252; (504) 586-5250 fax
kjohnson@fishmanhaygood.com

Austin Smith (pro hac vice)
SBN (NY) 5377254
SMITH LAW GROUP
3 Mitchell Place
New York, New York 10017
(917) 992-2121
Austin@acsmithlawgroup.com

Lynn E. Swanson (pro hac vice)
SBN (LA) 22650
JONES, SWANSON, HUDDELL & GARRISON, L.L.C.
601 Poydras Street, Suite 2655
New Orleans, Louisiana 70130
(504) 523-2500; (504) 523-2508
Lswanson@jonesswanson.com

Joshua B. Kons (pro hac vice)
SBN (IL) 6304853
Law Offices of Joshua B. Kons, LLC
939 West North Avenue, Suite 750
Chicago, IL 60642
(312) 757-2272
joshuakons@konslaw.com




                                        5
       Case 16-03175 Document 232 Filed in TXSB on 12/11/18 Page 6 of 7



Adam Corral
SBN (TX) 24080404
Corral Tran Singh, LLP
440 Louisiana St, Suite 2450
Houston, TX 77002
(832) 975-7300; (832) 975-7301 fax
Adam.corral@ctsattorneys.com

Susan Tran
SBN (TX) 24075648
Corral Tran Singh, LLP
440 Louisiana St, Suite 2450
Houston, TX 77002
(832) 975-7300; (832) 975-7301 fax
susan.tran@ctsattorneys.com

Brendon Singh
SBN (TX) 2407646
Corral Tran Singh, LLP
440 Louisiana St, Suite 2450
Houston, TX 77002
(832) 975-7300; (832) 975-7301 fax
brendon.singh@ctsattorneys.com

Marc Douglas Myers
SBN (TX) 00797133
Ross, Banks, May, Cron & Cavin, P.C.
7700 San Felipe, Suite 550
Houston, Texas 77063
(713) 626-1200; (713) 623-6014 fax
mmyers@rossbanks.com

Counsel to Plaintiffs Evan Brian Haas,
Michael Shahbazi, and Raegena Seitz-Moulds individually,
and on behalf of all other similarly situated individuals




                                              6
       Case 16-03175 Document 232 Filed in TXSB on 12/11/18 Page 7 of 7



AGREED AS TO FORM AND SUBSTANCE
AND RESPECTFULLY SUBMITTED BY:

/s/ Thomas M. Farrell
Thomas M. Farrell (TXB 06839250)
Attorney-in-Charge
McGuireWoods LLP
JPMorgan Chase Tower
600 Travis Street
Suite 7500
Houston, Texas 77002
Telephone:     713.571.9191
Facsimile:     713.571.9652
E-mail:        tfarrell@mcguirewoods.com

—and—

Dion W. Hayes (pro hac vice)
K. Elizabeth Sieg (pro hac vice)
McGuireWoods LLP
Gateway Plaza
800 East Canal Street
Richmond, Virginia 23219
Telephone:     804.775.1000
Facsimile:     804.698.2255
E-mail:        dhayes@mcguirewoods.com
               bsieg@mcguirewoods.com

Counsel to Defendants
Navient Solutions, LLC and
Navient Credit Finance Corporation




                                           7
